Per Curiam.

We agree with the board’s findings and recommendations. Accordingly, we suspend respondent from the practice of law for two years, with the final year of the suspension stayed for a probationary period of two years, if during this period the respondent receives continuing treatment from a licensed psychiatrist or psychologist such as Dr. Siddall. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick and F.E. Sweeney, JJ., concur.
*205Pfeifer, J., dissents and would suspend respondent from the practice of law for one year, with six months stayed.